RPS Energy 309 Reading Road Henley-on-Thames Oxfordshire, RG9 IEL United Kingdom T #44 (0) 1491 415400 F #44 (0) 1491 415415 www.rpsgroup.com CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent to the use of the name RPS Energy and of references to RPS Energy and to the inclusion of and references to our Evaluation of Polish Gas Assets dated February 14, 2012, or information contained therein, prepared for FX Energy, Inc. in the FX Energy, Inc. annual report on Form 10-K for the year ended 31st December 2011, and the incorporation by reference to the reports prepared by RPS Energy into FX Energy, Inc.'s previously filed registration statements listed below: Form SEC File No. Effective Date S-3 333-155718 June 29, 2009 S-3 333-171029 December 7, 2010 S-8 333-112717 February 11, 2004 S-8 333-128299 September 14, 2005 S-8 333-176973 September 23, 2011 RPS Energy /s/ Michiel Stofferis Michiel Stofferis Petroleum Engineering Manager 9 March 2012
